Aponick, P. J.,
Defendant was indicted for a violation of section 941 of The Penal Code of June 24, 1939, P. L. 872, 18 PS §4941, in that he “did willfully, maliciously and unlawfully kill a domestic animal of another person, to-wit, a female beagle dog . . .” Defendant has moved to quash the indictment, contending that it does not charge a crime under the statute. He relies upon section 101 of the Statutory Construction Act of May 28, 1937, P. L. 1019,46 PS §601, which reads as follows:
“The following words and phrases, when used in any law hereafter enacted, unless the context clearly indicates otherwise, shall have the meanings ascribed to them in this section: . . .
“(37) ‘Domestic animal,’ any equine animal, bovine animal, sheep, goat and pig.”
We have been unable to find, and counsel has not referred us to, any case where this question has been decided. The district attorney has cited three cases in which section 941 of The Penal Code has been applied (Commonwealth v. Ganster, 41 D. & C. 383; Commonwealth v. Lefever, 151 Pa. Superior Ct. 351; Commonwealth v. Boon, 57 D. & C. 667), but in none of those cases was the definition in the Statutory Construction Act referred to.
The statutory definition is contrary to that to be found in Webster’s International Dictionary and our Supreme Court in Andrews v. Smith, 324 Pa. 455, 459, said that “of all animals, dogs have probably been the longest domesticated.”
The Statutory Construction Act was passed in 1937 and applies to all laws enacted after that date. The Penal Code was passed in 1939. Therefore we are con-
*241strained to hold that a dog is not a domestic animal within the meaning of section 941 of The Penal Code, although common sense and reasoning would indicate otherwise.
Accordingly, the motion is granted and the indictment is quashed.